Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 11/15/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALIREZA NIA/           Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                             

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 6, 7 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,817,038 (“Orange et al.”).
As regards claim 1, Orange et al. discloses waterproof covering and equipment support for limbs that anticipate Applicant’s presently claimed invention.  More specifically, Orange et al. discloses a wrapping (see Figs. 2 and 3) comprising: a body portion (constituted by the combination of support sleeve 20, support cuffs 24 and 25, and hook and loop closures 22) configured as a wrap having a first end, a second end, an internal side, and an external side (see annotated Figs. 2 and 3 in EXHIBIT A), a fastening portion (hook and loop tape closure 22) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens (indirectly to) a material (stretch and tear resistant waterproof material, see col. 3, lines 2-3) of the external side of the body portion at hook and loop tape closure (22) upon the fastening portion being wrapped around a body part in a wrapping direction of the wrapping, which corresponds to a lengthwise direction of the wrapping (as shown in Fig. 2) and fastened (as shown in Fig. 2, see also Fig. 2, which clearly shows how fasteners 22 are attached to one another, see col. 5, lines 7-11), wherein a location on the external side 
Applicant must note that the definition of a wrapping direction was not originally defined in the specification to only include a lengthwise direction.  Further, when wrapping/closing the device of Orange et al. about a body part of the user, the wrapping direction includes closing of the wrap by fastening fasteners (22) onto each other in the lengthwise direction, therefore Applicant’s claim limitation of the wrapping direction is met wrapping the device of Orange et al. about a body part.
As regards claim 6, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip (constituted by cuffs 24, 25) extending along an entire width of the body portion in a direction crossing the wrapping direction (see Fig. 3 which shows the cuff extending the entire width of the of the body portion in the wrapping direction), and the strip provides a frictional surface (col. 4, lines 19-22 discloses the rubberized cloth is slip-resistant which inherently provides for friction against the user’s appendage).
As regards claim 7, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a rubberized material (see col. 4, lines 19-22 which the cuffs are constructed from rubberized cloth).
As regards claim 28, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip extending along a width of the body portion (see Fig. 3 which shows slip resistant material 24,25 extending along the width of the body portion) in a direction crossing the wrapping direction of the wrapping (see Fig. 2), and the strip provides a frictional surface (the rubberized cloth provides a frictional, i.e., slip resistant surface).
As regards claim 29, Orange et al. discloses the wrapping of claim 1, wherein at least a portion of the external side of the body portion acts as an engaging component that engages the fastening portion (fastening portion 22 on the external side engages the body portion in that it is attached thereto).
As regards claim 30, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip extending along the body portion in the wrapping direction of the wrapping, and the strip provides a frictional surface (note the rejection of claim 1 above).

Claim(s) 1-3, 19-22 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(B) as being anticipated by U.S. Patent No. 5,538,500 (“Peterson”).
Peterson discloses a postoperative wound dressing that anticipates Applicant’s presently claimed invention.  More specifically, Peterson discloses a wrapping (constituted by dressing 10), comprising: a body portion (bandage wrap 12) configured 
As regards claim 2, Peterson discloses the wrapping of claim 1, wherein a material of the fastening portion comprises one of a hook or a loop of a hook and loop type fastener, and a material of the external side of the body portion at which the fastening portion fastens comprises the other one of the hook or the loop of the hook and loop type fastener (note the disclosure of hook and loop material at col. 3, lines 60-62).
As regards claim 3, Peterson discloses the wrapping of claim 1, wherein at least a part of the body portion is comprised of a stretchable material (note the disclosure of elastic material at col. 3, lines 16-19).
As regards claim 19, Peterson discloses a postoperative wound dressing that anticipates Applicant’s presently disclosed invention.  More specifically, Peterson discloses a wrapping (constituted by dressing 10) with an internal side (show in Fig. 1) and an external side (shown in  Fig. 3), comprising, a body portion (12), a first end region (to the left of 28) extending from a first end of the body portion and a second end region (to the right of 28) extending from a second end of the body portion, wherein the first and second ends of the body portion oppose each other in a lengthwise direction of the wrapping, which corresponds to a wrapping direction of the wrapping (this alternate interpretation is the interpretation provided by Applicant); wherein a first material (fastener 20) forming at least a portion of the external side of the wrapping is a hook or a loop of a hook and loop fastener, and a second material (tape 28) forming at least a portion of the internal side of the wrapping is a non-slip grip material (the adhesive tape which fixes the gauze mesh 26 in place over a wound [see col. 4, line 66-col. 5, line 3], is a tacky surface that provides a non-slip grip that is adhered to the skin of the user).  Applicant should note that Cambridge dictionary online defines non-slip as the following: 
“non-slip
adjective
us /ˌnɑːnˈslɪp/ uk /ˌnɒnˈslɪp/
designed to prevent sliding, especially by being made of sticky material or having a surface with a special texture: 
a non-slip surface/grip”

Thus, the adhesive is a tacky material that provides a non-slip grip.
As regards claim 20, Peterson discloses the wrapping of claim 19, wherein the wrapping further comprises a first fastening portion (24a, such as temporary adhesive, see col. 4, lines 7-15) disposed on the first end region on the internal side of the wrapping configured to fasten with an external side of a material wrap (constituted  pad 24, see Fig. 2); and a second fastening portion (24a) on the second end region on the internal side of the wrapping configured to fasten with the external side of the material wrap or the wrapping.
As regards claim 21, Peterson discloses the wrapping of claim 19, wherein the non-slip grip material is disposed in a continuous manner along the bottom edge of the gauze pad (26) on internal side, as shown in annotated Fig. 1.
As regards 22, Peterson discloses the wrapping of claim 19, wherein the non-slip grip material is disposed in a discontinuous manner along the side edge of the interior side, as shown in annotated Fig. 1 below.
As regards claim 27, Peterson discloses the wrapping of claim 19, further comprising: a first fastening portion  stitching 24a) disposed on the first end region configured to fasten with an external side of a material wrap ( gauze mesh 26); and a second fastening portion (24a) on the second end region configured to fasten with the external side of the material wrap (fastens to the external side of 26) or the external side of the wrapping .

    PNG
    media_image1.png
    337
    936
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 12, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,659,970 (“Woodworth") in view of Orange et al.
As regards claims 1 and 7, Woodworth disclose an adjustable dressing wrap that anticipates Applicant’s presently claimed invention.  More specifically, Woodworth discloses a wrapping (10, see Figs. 1 and 2) comprising: a body portion (constituted by 12, see col. 3, lines 16-20) configured as a wrap having a first and second ends (see Fig. 1, an internal side (26), and an external side (28) and a fastening portion (fastener member 20) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens indirectly to a material (micromesh material of 12, see col. 3, line 41) of the external side of the body portion at fastening portion (18) upon the fastening portion being wrapped around a body part in a wrapping direction of the wrapping, which corresponds to a lengthwise direction of the rapping, and fastened (see col. 3, lines 47-55), wherein a location on the external side of the body portion at which the fastening portion fastens to the material is between the first end and the second end of the body portion (when the first end and second end are positioned one on top of the other for fastening).
Woodworth fails to disclose a non-slip material disposed on the internal side of the body, wherein the non-slip material is adapted to contact the body part upon the fastening portion being wrapped around the body part and fastened. However, Orange 
In view of Orange et al., it would have been obvious to one of ordinary skill in the art to have modified Woodworth with the addition of non-slip material constructed from rubberized cloth on interior surface (26) positioned at the location of (22) and (24) in order to obtain the predictable result of maintaining the wrapping in place and thereby preventing the sliding of the wrapping up and down on the user’s body part.
As regards claim 3, modified Woodworth et al. discloses the wrapping of claim 1, wherein at least a part of the body portion is comprised of a stretchable material (note the disclosure of the wrap being constructed from elastic material in the abstract).
As regards claim 12, modified Woodworth et al. discloses the wrapping of claim 1, further comprising a first catch fastening surface (34) disposed at the first end of the body portion and configured to fasten with at least a portion of the internal side of the body portion upon the fastening portion being wrapped around the body part and fastened (fastener 20 on the internal side of body 12 fastens to fastener 18 on the external surface of body 12).
As regards claim 29, modified Woodworth et al. discloses the wrapping of claim 1, wherein at least a portion of the external side of the body portion (fastener 18) acts as an engaging component that engages the fastening portion (fastening portion 20 on internal side engages with fastener 18 on the external surface of the body portion).

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodworth in view of Orange et al. as applied to claim 3 above and in further view of U.S. Patent No. 3,970,079 (“Gaylord, Jr.”).
As regards claims 4 and 5, Woodworth discloses the wrapping of claim 3, except that the wrapping further comprises a non-stretchable dead zone disposed on the body portion and running widthwise with respect to a length of the body portion, wherein the non-stretchable dead zone is one of a plurality of non-stretchable dead zones periodically-provided along the length of the body portion.
However, Gaylord, Jr. discloses an analogous support device comprising a stretchable body portion (10) configured as a wrap having a first end, a second end, an internal side, and an external side (as shown in Figs. 3-4), a fastening portion (hook shape members 41) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens to the external side of the body portion at fibrous portion (42) upon the fastening portion being wrapped around a limb body part and fastened (as shown in Fig. 1).  As can be seen from Figs. 1-6, the body portion comprises “dead zones” (constituted by strips 31 and 32, constructed from polyvinyl 
In view of Gaylord, Jr., it would have been obvious to one of ordinary skill in the art to have modified Woodworth with the addition of pvc strips extending widthwise along the length of the body portion, wherein the non-stretchable dead zone is one of a plurality of non-stretchable dead zones periodically-provided along the length of the body portion in order to obtain the predictable result of resisting lateral bending and effectively preventing rolling of the side edges of the body. 

Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodworth et al. in view of Orange et al. as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2011/0137223 (“Daniel”).
As regards claims 8-11, modified Woodworth et al. discloses the wrapping of claim 1, except wherein the non-slip material comprises a silicone material, wherein the non-slip material comprises a strip having one or more threads made of a rubberized material interwoven in the strip, and the rubberized material provides a frictional surface, wherein the non-slip material comprises a strip made of silicone, and the silicone is disposed in a continuous manner to form the strip, or wherein the non-slip material comprises a strip made of silicone, and the silicone is disposed in a discontinuous manner to form the strip.
However, Daniel discloses a wrap in the form bandaging material (200) comprising silicone thread (202) interwoven therein in order to impart anti-slip characteristics to an inner surface of the bandage, such characteristics inherently 
As such, it would have been obvious to one of ordinary skill in the art to further modify Woodworth  et al. by constructing the rubber used in the rubberized cloth from silicone rubber.  It has been held that the selection of a known material based upon its suitability for the intended use is a design consideration. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Daniel, it would have been an obvious design choice to one of ordinary skill in the art to have selected silicone as anti-slip material since it is a well-known and used anti-slip material in the bandaging/wrapping art.
It would have been even further obvious to one having ordinary skill in the art, in view of Daniel, to have incorporated the silicone thread in the anti-slip cloth of modified Woodworth et al., as a continuous or discontinuous strap since Daniel teaches that any stitching technique may be use, and the Office contends that any stitching technique incorporating the silicone thread into the anti-slip cloth would perform equally well.

Response to Arguments
Applicant's arguments filed in the Appeal Brief on 11/15/21 have been fully considered but they are not persuasive. 
With respect to the 102(b) rejections of claims 1-3, 6, 7,12 and 28-29  as being anticipated by Orange et al., Applicant argues that Orange et al. is not configured to wrap around a body part in a wrapping direction of the support sleeve which corresponds to the lengthwise direction of the support sleeve.  The Office disagrees.  As noted in the modified rejection of claim 1, when wrapping/closing the device of Orange et al. about a body part of the user, the wrapping direction includes closing of the wrap by fastening fasteners (22) onto each other in the lengthwise direction, therefore Applicant’s claim limitation of the wrapping direction is met by wrapping/closing the device of Orange et al. about a body part.
Applicant argues the Orange et al. fastens a hook fastener to a loop fastener end to end with no overlap of the body portion.  The Office disagrees. As noted in the modified rejection of claim 1, the body is constituted by the combination of support sleeve (20), support cuffs (24 and 25,) and hook and loop closures (22).  As such, when the device is wrapped about a body portion of the user, closures (22) which are a part of the body overlap.
With respect to claim 6, Applicant argues that the examiner misconstrues the limitations of claim 6.  The Office disagrees.  As can be read, the rejection of claim 6 states wherein the non-slip material comprises a strip (constituted by cuffs 24, 25) extending along an entire width of the body portion in a direction crossing the wrapping direction (see Fig. 3 which shows the cuff extending the entire width of the of the body portion in the wrapping direction), and the strip provides a frictional surface (col. 4, lines 19-22 discloses the rubberized cloth is slip-resistant which inherently provides for friction against the user’s appendage).  As such, because the claim 6 has been rejected 
In response to Applicant’s argument that the Examiner equates elements 20,24 and 25 as the body portion and then 24/25 as to the claimed strip, it must be noted that the body portion comprises the non-slip strip.  So, while the Office defines the body in the modified rejection of claim 1 as comprising the combination of support sleeve 20, support cuffs 24 and 25, and hook and loop closures 22, there is no negation of the non-slip material being disposed on the side of the body portion.
Applicant’s argument with respect to the anticipatory rejection of claim 12 in view Orange et al. has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument with respect to the anticipatory rejection of claim 28 in view of Orange et al. has been considered.  However, since the modified rejection of claim 1 shows how Orange et al. discloses all features of claim 1, including a non-slip strip extending along a width of the body portion in a direction crossing the wrapping direction of the wrapping and the strip provides a frictional surface, claim 28 is clearly anticipated by Orange et al.
With respect to claim 29, Applicant argues that nowhere does Orange et al. teach a wrap extending around a first end and fastening to the body material of the wrap. The Office, however, disagrees. Orange et al. discloses the wrapping of claim 1, wherein at least a portion of the external side of the body portion acts as an engaging component 
With respect to claim 19, Applicant argues that a person of ordinary skill in the art wound not construe the terms adhesive and non-slip grip as having the same meaning.  The Office disagrees.  As can be read from the non-slip definition, which includes sticky material, it would have been obvious to one having ordinary skill in the art that adhesive material is sticky, prevents slippage, grips skin and is thus a non-slip material.
With respect to claims 20-22 and 27, Applicant’s argument is predicated upon the assumption that Peterson does not disclose claim 19; however, Applicant’s argument is moot in light of the remarks presented above with respect to claim 19.
With respect to claim 1 as being obvious over Woodworth et al. in view of Orange et al., Applicant argues that at no point does fastener (20) extend around any portion of the external side of the micromesh material (12) when wrapped and fasten, nor does the fastener (20) fasten to the micromesh material (12).  The Office disagrees.  As can be read at col. 3, lines 42-46, Woodworth et al. discloses hook and loop material (20) is stitched onto the inner surface (26) at the right end of the micromesh material (12), while the loop portion of the fastener (18) is stitched onto the outer surface (28) at the left end of the micromesh material. Thus, the fasteners (18, 20) are stitched to the body portion and when fastened, the they overlap the body portion of the device.
With respect to claim 30, Applicant’s argument is predicated upon the assumption that modified Woodworth et al. does not disclose claim 1; however, Applicant’ argument is moot in light of the remarks presented above with respect to claim 1.
In response to Applicant’s argument with respect to claims 4 and 5 as being unpatentable over Woodworth et al. in view of Gaylord. Applicant’s attention is directed to the modified rejection of claims 4 and 5 presented above.  Further, Applicant argues that the PVC strips (31, 32) are not inherently flexible.  The Office, however, disagrees,  Since Gaylord, Jr. indicates that the PVC strips resists lateral bending, they are not stretchable and effectively prevent rolling of side edges of the body.  Clearly, the foldable PVC file in the alternative embodiment disclosed in Figs. 7-13, col. 4, lines 1-51) is a thinner material; in fact a film.  Further, when heated, the PVC is embedded in with fabric panels and will inherently prevent stretching of the panels (see col. 3, lines 62-68). 
In response to Applicant’s argument that claims 8-11 are unpatentable over Orange et al. in view of David, the argument is moot since the rejection is no longer present in the Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIM M LEWIS/Primary Examiner, Art Unit 3786